 

ON ITED STATES DISTRICT CovRT

Minple DiGeicl OF HotiDA

UW Citcure CS . Oe
SB iS-er- td. J- Sq PD

VU. pie ee
MIDDLE pisy rs TRICT COURT Date b/10/ Zo2o
tn RES BRANDON PooleR
MOTION REQVEST Foe REDCTIoN oR. ModiFYinG OF SENTENCE
UNDER COMPASion ATE LELEWSE 3532 (0) (D(A) EXRADRDINARY

And Compelling LEAaSONS. Covid-19

A) PetirtowER PoolER REQUEST To THE Covers For ConsineRATion UNDER
IB USC. ComPasSignate REL Ease CATLAGAD WARY Aad Compe sins ReASoaS.

IB.) PetitionéQ Poolee 1S Faced writ VERY SER OG meDdionl SSUES.
THAT Could) BE DETAMENTAL To Healt TF THE. “CoRonl vidvs’ “INFecTS Him.

fo MEDAL ConDiTionS
I). Hiv VievS @ CHonic Awd Potential TE@mal TUNESS. _

|G.) For THE ABove REASON TAM APPEALING To THE Covers FoR
Consipenation Fok Compassionare Crtease vwdee 3582 CcCDCF)
DYE To My MEDAL ConDiTionS, AWD THE Pandemic TitaT AFFECTS

 

 

 

 

THE VWulNeRnBility OF 4 Peason’S AGE, MEDICAL ComDiTionS , HiGH -
LRISK. AREAS ETC.
"CentER For DISEASE Ponto” (coc)

1D.) ACCoeding To THE CENTER For DISEASE CONTROL CCDC) Tr Gives
[Guide ance to WHOM FALLS Tw THE CATEGORY oF THE MOST WiweeRBiE.

 

Petirionee. Pooled, Falls Wwitttin THE CATEGORY OF Being A HIGHRISK
FACTOR AND BEING SuBIecTED ja tr Hirt SPICE ENVIRONMENT

 

 

 

 

 

 

OS. P. LEWISRURG BEING ONE eo
[13 AT F-C.T EST SovTH Cadolin a, THERE LWwWAS AW OVTBREAK Duan
_ {TRE MlonTH OF JANVARY WHICH WAS WHEN A FEw Cases oF THE ViRUS
. urs MADE kuewn PuBicly. F.G.T EST WENT ON QuURANTINE
|| Lockdowal, AT THAT Time Inmare's REQvERTED To GET TESTED

But wERE Denied By MEDICAL STAFF Sayin THar ‘Tr's TusT ME Flv’
A Couple OF Inmates MySTERiOUS) y DIED.
_ (RESONABIY CONCERN ANIST THE Pandemic)

! BR) rT BECAME. Concenwed RecavSe OF My MEDICAL CONDITION, AWD WHEN

We Came oFF OF Quanring ABovT A WEEK LATER AAD FEBIQURRY -IMAREH
THe Pandemic BECAME Ff. Realy. WE WET Feom fr MODIFIED Lotk Dow /
Soul distawans TO Complete Lockdown, dvE To THE OvTiBREAKS TAKEN
Place tHovérouT THE Burenu oF FeiSons,
(ToRWADD PUZNG Pandemic).

6.) Dv@inG THE MowTH OF APRIL WHile Being Locked down | VRAATINE, ——_

ApaiL j3** Ht 5:45 Am A TomNAdo Ripped THOWH F.C. Esrite.
DesTRoyzve, THE Prison bur Spriced Iumare’s Lives, por 147”

|THey Bebad Aw EMERGENCY. EvaCunrION To HELE, AT. y SP LEWRBUG, pA

_ — (Povetalagican Ruane Exreoropdinety. fwd tampentink RepsowS)

H.) Now 1 C LE ones ARE Faced witt ANOTHER Crisis, Being Reovear 1. Te ae

| PA WHicH iS 4 HorSpor Foe Covid-|9 Awd THE SiTE_OF WATCHiG AND
FEELING THE ToRwado AS IT WAS vPROoTING MASS:VE TREES AROUND THE

 

PUSON, DEBRES AND FEmCES AROVND THE Pusan. My Ceéil QumMBLEdSO

|jLoud AWD Hard, Tam SHoc kK Ed WE Survived. Tt was AN EXPER ENCE

UNLYE Avy OTHER,

) LewisRueg v:§-P UniteD STATES. Penirénriaey 1S A VERy old PRisan,,

(|[{DuRing Ove AR@VAL Hee WE WERE HovSed In wns OR CELL Slockg

 

 

Theat Have BEEN CloSedD Foe MEAgS. IT HAD wot BEEN SaniTiZeD AND _

 

 

“WERE And ARE Forces To Live Iv And Ivitalé PEON FECES Awd. carhetec 7

4 e227
 

|T7 Do AW OID ped VASAFE ENV ENT W777) Pook VENTRATION, So TF

we Ger THE "vihus" WE ARE Boating Abarust oR Conditions FiaT

| maces vs more Susepiaaie To b€rrw6 Sd

JS) thee ig Avorten Sde 70 THe Puson bans SEEN pimové; /éd,
RENOVATED, AWD VP Jo STANDARD. So wow TS Just Ver THE Ws Titers 4

|| TRREAT Bvu7 Cow THE CONSE WyentES OF GEMI6 IW AV OID UNSAFE
— (Code Wolatin& Ewvitoar €n7. _
1K.) S7AtvToRy RéFeen Amal Exrhaokpivary (v0 Con peta | fe Aons

DER TY V/S-C 3582 (C) CI) (A) UWDER THE FIRST STEP Aec#,

1.) THE Compassionate RELEASE Juk SPewence 4d THE CHanbES Te

S5ez (c)(i) (9) Keovey7 By THE Fast ST&P ACT, GivS THE Cover parld
NoT THE DIRECTOR OF THE BUREAY OF FulonS TO DeTerern VE WHETHER
THERE IS AY ExeenOedinialy pwd Lompellink feenson Ta kebuce n- Serene.

2.) So Petitioner APPEALS To THIS CouRT WWDER THESE BORAORDIVERY

||GacumsranceS THE PandemiG, THE TorRWvADS, AAD THE Social Aad -
[Cvit vmeesy, WE ARE FacinG Some ExreiGenivaey nnd CompelinG

CieCums7ances , DayS OF LAMEATATION , bay THAT Ae, Rycholeéicetly a

HICHAENCING ... Be — ee _

 

 

 

INS pité OF medical ‘Condition, AlonG 1 with rH THE. L Ecc oF OF peice

 

| LEAVE Peisen 10/2023. T AM 37 Years oD. T do HAVE RG@EAT
LEamily Suppoer System, AS WEI RS TES To THE Communiry.

 

 

THIS PhaDemic, THE ToRIMDD HAP Sociad fwd Civic _VNREST, T Plan TD

LT STQUEGIE wit Kwowing How SvSEPTIBIE my iSodby IS Betae
OF my Medical Condiriow, AND THeT'S Hardee On ME THaw THE PanDeraic.
I caw Forwary my menicgl elas AS VEEDED 02 AS Soon 45

PessBie . | Cc ee

Qicer!y SuBpeirpeny

 

 

 

 

 Reapow Pooler ee

 
